Title: To James Madison from James McCann, 8 October 1808
From: McCann, James
To: Madison, James



Respected Sir.
Consulate of the United States Cadiz 8th: October 1808.

Referring to what I had the honor to address you under date of the 25th. August last P the Camilla John Warden Master bound to New York, I now have the pleasure of advising you that Genl. Junot with about 24000. men have Capitulated to the British forces on the 29th. Augt. as also the Russian fleet that layed in the Tagus.  Portugal of course is entirely free and all the Ports open.  General Dupont and his Etat Major have sailed from this Port for Marseilles.  General Bodel will follow them in a few days.  Burgos Bilbau &ca: is free of the French, who are running their Armies the same as Grey hounds thro’ Navarre leaving Cannon &ca. behind them, but hope in a few days to hear that the best part of them have been made prisoners and very likely with them King Josef.  By the enclosed Paper B. you will be informed of the Junta Suprema Central being compleatly errected at Aranjuez.  Genl. Mazaredo and Branchiforte attempting to escape have been captured and lodged in the Alcazar of Segovia.  In general the affairs of this Country continue in a most satisfactory way.  The plan is to rise from 800. to a million of able men and would not be surprized to have them under arms for the month of January
My Prin. Mr. J. Yznardy still at Sevilla on the business of the Vessels detained at Algeziras, writes me that he has all hopes of succeeding.  With sentiments of high consideration & Respect, I am Sir, Your devoted & most obedt. Servant

James McCann

